The Honorable Steve Napper State Representative 201 South Chester Street Little Rock, AR 72201-2015
Dear Representative Napper:
You have requested an Attorney General opinion concerning the use of the title "County Commissioner" by justices of the peace. I am issuing this opinion in response to your request.
Your specific question is:
  Is it proper under the Arkansas Code and/or the Constitution for the State of Arkansas for those who serve as Justice of the Peace to use the name "County Commissioner" in conjunction with their title (i.e.,
Justice of the Peace/County Commissioner)?
RESPONSE
The title "County Commissioner" does not exist under Arkansas law. That is, neither the Arkansas Constitution nor the Arkansas Code provides for any such position. Both the Arkansas Constitution and the Arkansas County Government Code (A.C.A. § 14-14-101 et seq.) refer to individuals who serve on the county quorum courts as "justices of the peace." See, e.g.,
Ark. Const., am. 55, § 2; A.C.A. §§ 14-14-904; 14-14-1301(b)(1). No mention is made there or anywhere else in Arkansas law to "county commissioners" when referring to justices of the peace.1 Although the term "county commissioner" is a commonly used title in other states, that title is not officially used in Arkansas.
Of course, nothing in Arkansas law prohibits the use of the term "county commissioner." Its use therefore is not, strictly speaking, illegal. However, the use of the term could be challenged in particular situations if the facts of that situation indicate that the term is being used fraudulently, or for a misleading purpose. Indeed, if the facts were egregious enough, the misuse could rise to a criminal level. See A.C.A. § 5-37-208 (criminal impersonation). The County Government Code reminds all county officers of the high ethical standard to which they will be held, stating: "The holding of public office or employment is a public trust created by the confidence which the electorate reposes in the integrity of officers and employees of county government." A.C.A. §14-14-1202(a). Accuracy in the public use of official titles by elected officials would be commensurate with this high ethical standard.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
1 County election commissioners are sometimes referred to as "county commissioners." See, e.g., A.C.A. §§ 7-4-102; 7-4-109. In those instances, it is clear from the context that the reference is to county election commissioners, and not to justices of the peace.